Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Allowable Subject Matter
Claims 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a cosmetic of the present invention that particularly comprises a foam from the materials claimed and a cosmetic composition impregnated in the foam for storing the cosmetic composition. 
The closest prior art: 
CHOI et al. (CA 2 900 091) – it teaches the same composition impregnated in an expanded urethane foam, but fails to teach a foam from the materials of the present invention.  
KIM et al. (WO 2012/128589 A2) – teaches the same composition impregnated in a polyether-based urethane foam, but fails to teach a foam from the materials of the present invention.
GUERET (WO 2005/039350) – teaches foam applicators made of materials such a polyether, polyvinyl chloride, latex, NBR, among others. (page 3, lines 5-10)  GUERET also .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 9-11 are allowed.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No.10,105,291 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484. The examiner can normally be reached M-Th 7:00 am - 4:30 pm and alternate Fridays-.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Art Unit CRU 3991



Conferees:
/Jerry D Johnson/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991